DETAILED ACTION
Drawings
1.	The drawings were received on 12/21/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14 and 16 each recite the limitation "the piston" (Claim 14, line 17; Claim 16, line 2).  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear what feature the applicant is referring to as there are multiple disclosed pistons.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-3, 5, 7-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 2012/0205843) in view of Chen (US 2006/0231360).
As per claim 1, Allen et al discloses a suspension unit (Title) comprising: 
a body (124, 145) defining a primary chamber (172) for containing a primary fluid ([0083]); 
a piston arm (140) having a piston end (141) received in the body to act on the primary fluid in the primary chamber, wherein the piston arm is moveable relative the body between at least an extended configuration and a retracted configuration (140, Fig. 2B); 
a first gas spring chamber (190) within the piston arm and a first moveable member (130) to vary a volume of the first gas spring chamber, the first gas spring chamber containing a first compressible gas (190; [0098]);  and 
a second chamber (Fig. 9B) separate from the piston arm and a second moveable member (330) to vary a volume of the second chamber; 
wherein in at least one of the extended configuration and the retracted configuration of the piston arm, a first damping chamber (136) is defined adjacent the 
wherein the first damping chamber and the second damping chamber are each in fluid communication with the primary chamber via a common damping passageway (188) to receive the primary fluid, 
wherein the first damping chamber is in fluid communication with the second damping chamber via a conduit (146) extending through the piston end, and wherein the piston end is moveable relative to the conduit (141, 146), wherein the conduit defines part of a flow pathway between the first damping chamber and the second damping chamber (144), and wherein a portion of the flow pathway extends through a wall (313; [0113]) of the body, and 
wherein the piston arm is moveable within a travel range relative the body to cause the primary fluid to flow between the primary chamber and the first and second damping chambers (140; [0084], [0085]).
Allen et al discloses an alternate embodiment comprising an external fluid reservoir (311) and a floating piston (330).  Although what may be a second gas spring chamber is illustrated and the use of gas spring chambers is disclosed (333; [0111]), Allen et al does not disclose the contents of the exterior reservoir. 
Chen discloses a shock absorber comprising a second gas spring chamber (32) separate from the piston arm and a second moveable member (40) to vary a volume of the second gas spring chamber; the second gas spring chamber containing a second compressible gas (32; [0026]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock 
	


    PNG
    media_image1.png
    496
    603
    media_image1.png
    Greyscale

	As per claim 2, Allen et al and Chen disclose the suspension unit according to claim 1.  Allen et al further discloses wherein movement of the first moveable member to compress the first gas spring chamber causes formation or expansion of the first damping chamber (130). 
As per claim 3, Allen et al and Chen disclose the suspension unit according to claim 1.  Chen further discloses wherein movement of the second moveable member to compress the second gas spring chamber causes formation or expansion of the second damping chamber (32; [0026]). 

As per claim 7, Allen et al and Chen disclose the suspension unit according to claim 4.  Allen et al further discloses wherein the conduit is a discrete component assembled to the body (146). 
As per claim 8, Allen et al and Chen disclose the suspension unit according to claim 7.  Allen et al further discloses wherein the conduit is threadedly assembled to the body (147, 149). 
As per claim 9, Allen et al and Chen disclose the suspension unit according to claim 1.  Allen et al further discloses wherein the common damping passageway is defined in the piston end (444; [0114]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Allen et al by providing it with bleed valves in order to accommodate very small piston movements (Allen et al: [0114]).
	As per claim 10, Allen et al and Chen disclose the suspension unit according to claim 1.  Allen et al further discloses wherein the second damping chamber is arranged to receive the primary fluid from the primary chamber via the first damping chamber (444; [0114]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Allen et al by providing it with bleed valves in order to accommodate very small piston movements (Allen et al: [0114]).

a body (124, 145) defining a primary chamber (172) for containing a primary fluid ([0083]); 
a piston arm (140) having a piston end (141) received in the body to act on the primary fluid in the primary chamber, wherein the piston arm is moveable relative the body between at least an extended configuration and a retracted configuration (140, Fig. 2B); 
a first gas spring chamber (190) within the piston arm and a first moveable member (130) to vary a volume of the first gas spring chamber, the first gas spring chamber containing a first compressible gas (190; [0098]); and
a second chamber (Fig. 9B) separate from the piston arm and a second moveable member (330) to vary a volume of the second chamber; 
wherein in at least one of the extended configuration and the retracted configuration of the piston arm, a first damping chamber (136) is defined adjacent the first moveable member and a second damping chamber (311) is defined adjacent the second moveable member, and 
wherein the piston is moveable within a travel range relative the body to cause the primary fluid to flow between the primary chamber and the first and second damping chambers ([0084], [0085]).  Allen et al discloses an alternate embodiment wherein there is a damping passageway (444; [0114]) between the primary chamber and the first damping chamber.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Allen et 
Allen et al further discloses the method comprising: 
installing a conduit (146) for fluid communication between the first damping chamber and the second damping chamber, such that the second damping chamber is in fluid communication with the primary chamber via the first damping chamber (Fig. 10). 
Allen et al discloses an alternate embodiment comprising an external fluid reservoir (311) and a floating piston (330).  Although what may be a second gas spring chamber is illustrated and the use of gas spring chambers is disclosed (333; [0111]), Allen et al does not disclose the contents of the exterior reservoir. 
Chen discloses a shock absorber comprising a second gas spring chamber (32) separate from the piston arm and a second moveable member (40) to vary a volume of the second gas spring chamber; the second gas spring chamber containing a second compressible gas (32; [0026]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Allen et al by using an exterior reservoir having a compressible gas spring as taught by Chen in order to provide adjustable compression force (Chen: [0027]).  Although Chen discloses wherein the first and second gas spring chambers are filled such that in use, for at least a portion of the travel range, the first and second moveable members moves in response to movement of the piston arm (52, 21; [0026]), he does not disclose wherein only one of the first and second moveable members moves.  This function occurs when one of the members bottoms out, but not the other.  Therefore it 
As per claim 15, Allen et al and Chen disclose the method according to claim 14.  Allen et al further discloses wherein the suspension unit comprises a flow pathway (188) extended from the second damping chamber to the primary chamber, and wherein the method comprises: 
installing the conduit to extend the flow pathway into the first damping chamber to bypass the primary chamber (144). 
As per claim 16, Allen et al and Chen disclose the method according to claim 14.  Allen et al further discloses further comprising replacing or modifying the piston so that the conduit extends therethrough (141). 
Response to Arguments
7.	Applicant’s arguments, see pages 11-12, filed 12/21/2020, with respect to the rejection(s) of claim(s) 13 under Allen et al and Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allen et al and Chen with an additional obviousness statement.
Regarding the rejection of claims 1 and 14, the applicant argues that: 
“Chen discloses that the movement of an extensible axle 20 drives a first floating piston 40 and at the same time drives a second floating piston 70. Therefore, Applicant submits that Chen does not teach or suggest that only one of the floating pistons 40, 70 moves during any portion of the travel range of the axle 20. Rather, movement of the axle 20 causes both of the floating pistons 40, 70 to move simultaneously” (Pages 11-12).

.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657